Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 15, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  155034-5                                                                                                  Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  MICHAEL J. BEDFORD,                                                                                     Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155034
                                                                    COA: 327372
                                                                    Kent CC: 14-011752-CZ
  DEREK S. WITTE, JORDAN C. HOYER, and
  LAW OFFICES OF JORDAN C. HOYER, PLLC,
            Defendants-Appellants.

  _________________________________________/
  GARY STEWART, JR.,
           Plaintiff-Appellee,
  v                                                                 SC: 155035
                                                                    COA: 327373
                                                                    Kent CC: 14-011813-CZ
  DEREK S. WITTE, JORDAN C. HOYER, and
  LAW OFFICES OF JORDAN C. HOYER, PLLC,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 15, 2017
         t0912
                                                                               Clerk